DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 and 9 were previously canceled. Claims 1-3 and 5-8, 10-21 are pending. Claims 13 and 16-17 are withdrawn. Claims 1-3, 5-8, 10-12, 14-15, and 18-21 are subject to examination.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach the limitations of the claims as amended (see remarks at 12-16). Because those limitations are introduced through amendment, they are addressed in the prior art rejection below.
Applicant summarizes the teachings of NAKAMURA (remarks at 12) and the teachings of AKAE (remarks at 12-13), and then asserts that they are completely different from each other in terms of gas-supplying system and gas-supplying step (remarks at 13-14). This argument is not persuasive for several reasons.
First, the relevance of this argument is unclear because the prior art rejection on claim 1 relies on NAKAMURA as modified in view of AKAE (see 8/11/2021 Non-Final at para. 13-14). In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, although AKAE teaches supplying the cleaning gas and the additive gas through different nozzles, AKAE still teaches mixing the two gases (see para. 0093, 0110, 0121, fig. 7B-7C; see also fig. 9, para. 0123, alternately supplying the gases to the same destination; see also Non-Final Action at 12-14, 19-20).
Third, AKAE was merely used to show that it’s well known in the art to stagger the supply of the two gases (see Non-Final Action at para. 12). In fact, the prior art rejection already used NAKAMURA for the teaching that the cleaning gas and the additive gas are supplied through the same nozzle (see Non-Final Action at para. 10). In other words, NAKAMURA’s method was only slightly modified to incorporate staggering the supply of the two gases, without changing the fact that the two gases are still supplied through the same nozzle (see Non-Final Action at para. 14).
Applicant asserts that combining NAKAMURA and AKAE—which teach different conditions—would produce completely different results and so it would not have been obvious to combine them (remarks at 14-15). This argument is not persuasive. As explained above, AKAE still teaches mixing the two gases, and NAKAMURA’s method was only slightly modified to incorporate staggering the supply of the two gases, without changing the fact that the two gases are still supplied through the same nozzle.
Applicant asserts that combining NAKAMURA and AKAE would not achieve predictable results (remarks at 14-15). This argument is not persuasive. The cleaning gas, supplied to the nozzle, would still clean the nozzle (see NAKAMURA; see Non-Final at para. 9-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US PGPUB 20170087606), in view of AKAE (US PGPUB 20110318937).
Regarding claim 1, NAKAMURA teaches a method of cleaning an interior of a supply part, which includes a nozzle (supplying a gas to nozzle 249a to remove deposits, para. 0030, 0077, 0082, 0087), by performing a cycle multiple times (supplying the gas intermittently for several times, see “gas cleaning” step in fig. 5-8; see also para. 0088).
NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas (supplying F2 gas, ClF3 gas, NF3 gas, para. 0082, 0089), via the nozzle toward an interior of a process container (from nozzle 249a toward the interior of process chamber 201, fig. 1, para. 0077, 0082, 0087) in which a substrate has been processed (forming a film on wafer 200 in process chamber 201, para. 0054-56) by supplying a processing gas from the supply part to the substrate (supplying a process gas into process chamber 201 through nozzle 249a, para. 0026, 0056); 
(b) supplying a second gas, which is the additive gas that reacts with the cleaning gas (supplying HF gas, H2 gas, NO gas, para. 0082, 0089; because NAKAMURA teaches the same compositions as the present application, it also teaches the properties of those compositions, see MPEP § 2112.01.II.) and is different from the first gas (F2/ClF3/NF3 gas is different from HF/H2/NO gas), via the nozzle toward the interior of the process container (from nozzle 249a toward the interior of process chamber 201, as explained above) in a state in which a part of the first gas remains in the supply part (supplying both the first gas and the second gas into nozzle 249a, see para. 0082, 0089); and
(c) removing gas remaining in the supply part after supply of the second gas is stopped (As explained above, the gas is intermittently supplied to nozzle 249a; a person having ordinary skill in the art would understand this to mean that the supply of gas is also intermittently stopped. Because N2 gas is also supplied to nozzle 249a, para. 0082, and because the process chamber 201 
NAKAMURA does not explicitly teach: 
the second gas is supplied “after supply of the first gas is stopped”; 
“wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time”;
“wherein in (a), a flow rate of the second gas supplied into the nozzle is set to zero, and in (b), a flow rate of the first gas supplied into the nozzle is set to zero.”
AKAE teaches a method of using gas to remove deposits, just like the present application; thus AKAE is analogous. AKAE teaches a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF, para. 0038, 0119-20, 0123, fig. 7B-7C, 9, claims 5-7) and a second gas (a hydrogen-containing gas such as H2, or an oxygen-containing gas such as O2/NO/N2O, para. 0108, 0119-20, 0123, fig. 7B-7C, 9, claims 5-7), which can be mixed together (see para. 0093, 0110, 0121, fig. 7B-7C; see also fig. 9, para. 0123, alternately supplying the gases to the same destination).
AKAE also teaches staggering the supply of the first gas (a fluorine-containing gas) and the supply of a second gas (a hydrogen-containing gas or an oxygen-containing gas) such that second gas is supplied after the supply of the first gas is stopped (see fig. 7C, 9, para. 0120, 0123, claims 6-7). Specifically, AKAE teaches that when supplying the first gas (the supplying of fluorine-containing gas corresponds to “step (a)”), a flow rate of the second gas (hydrogen-containing gas or oxygen-containing gas) is set to zero (see fig. 9); and when supplying the second gas (the supplying of hydrogen-containing gas or oxygen-containing gas corresponds to “step (b)”), a flow rate of the first gas (fluorine-containing gas) is set to zero (see fig. 9). Moreover, AKAE teaches that various changes can be made to its invention (para. 0160).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas—such that the second gas is supplied after the supply of the first gas is stopped; when supplying the first gas, the flow rate of the second gas is set to zero; when supplying the second gas, the flow rate of the first gas is set to zero (as taught by AKAE)—with reasonable expectation of cleaning the nozzle, for several reasons. First, NAKAMURA already suggests a form of staggering the supply of the first gas and the supply of the second gas (see para. 0082, “At this time, a hydrogen fluoride (HF) gas, a hydrogen (H2) gas, a nitrogen monoxide (NO) gas, or the like may be added to the F2 gas”). Indeed, NAKAMURA contemplates that various modifications can be made to its invention (para. 0136, 0154). Second, it’s well known in the art to stagger the supply of the first gas and the supply of the second gas—such that the second gas is supplied after the supply of the first gas is stopped; when supplying the first gas, the flow rate of the second gas is set to zero; when supplying the second gas, the flow rate of the first gas is set to zero (see AKAE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Staggering the supply of the first gas and the supply of the second gas, as incorporated here, would still perform the same function as before (e.g., using gases to remove deposits), thus yielding predictable results.
In the resulting combination of NAKAMURA and AKAE, because the supply of the first gas and the supply of the second gas are staggered (as explained above) and because it takes time for a given gas to travel through nozzle 249a and related pipes (see NAKAMURA at fig. 1), the 
Regarding claim 2, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, when supplying a gas to nozzle 249a (which would include step (b) of supplying the second gas), process chamber 201 is under reduced pressure (NAKAMURA at para. 0083). As such, step (b) is performed in a state in which the interior of the process container is exhausted.
Regarding claim 3, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches staggering the supply of the first gas and the supply of the second gas, and supplying the second gas in a state in which a part of the first gas remains in the supply part after supply of the first gas is stopped. Thus, the combination also teaches step (b) is performed while moving the part of the first gas remaining in the supply part (nozzle 249a) into the process container (process chamber 201).
Regarding claim 5, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches wherein in step (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time. Thus, the combination also teaches wherein in step (b), a concentration of the first gas in the supply part is decreased with a lapse of time.
Regarding claim 6, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches supplying the second gas in a 
Regarding claim 7, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas can be F2 gas (NAKAMURA at para. 0082, 0089; see also AKAE at para. 0108) and the second gas can be NO gas (NAKAMURA at para. 0082, 0089; see also AKAE at para. 0108). Because they are the same compositions as taught by the present application, the gases would react if mixed. See MPEP § 2112.01.II. Moreover, the combination teaches starting the supply of the second gas right after stopping the supply of the first gas (as explained above, the combination teaches “wherein in (a), a flow rate of the second gas supplied into the nozzle is set to zero, and in (b), a flow rate of the first gas supplied into the nozzle is set to zero”; see also AKAE at fig. 9), which means the first gas and the second gas would mix and react in the supply part (nozzle 249a). See also MPEP § 2112.01.II. And because the supply of the first gas and the supply of the second gas through nozzle 249a are staggered (as explained above), in step (b) the peak point of the reaction between the first gas and the second gas in the supply part (e.g., F2 and NO in nozzle 249a) would be moved. See also MPEP § 2112.01.II.
Regarding claim 8, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas can be F2 gas and the second gas can be NO gas, which are the same compositions as taught by the present application. As such, the first gas and the second gas would react and generate reaction heat in the supply part (nozzle 249a). See also MPEP § 2112.01.II. And because the supply of the first 2 and NO in nozzle 249a) would be moved. See also MPEP § 2112.01.II.
Regarding claim 10, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, in step (c), because the process chamber 201 has reduced pressure (NAKAMURA para. 0083), any time the supply of gas is intermittently stopped, gas is removed from nozzle 249a and process chamber 201. Thus, the combination teaches also wherein in step (c), gas remaining in the supply part and the process container is removed.
Regarding claim 11, the combination of NAKAMURA and AKAE teaches the method according to claim 1. The combination teaches wherein in step (a), a pressure in the process container is regulated using the first gas (see NAKAMURA at para. 0082-83, when supplying the first gas (e.g., F2 gas) into process chamber 201, the flow rate is adjusted, which means the pressure in process chamber 201 is also regulated using the first gas; see also para. 0088, changing the internal pressure of process chamber 201), and the first gas is filled into the process container (as explained above, supplying the first gas into process chamber 201; see also NAKAMURA at para. 0088, the first gas (e.g., F2 gas) may be filled in process chamber 201).
Regarding claim 12, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches the first gas is the cleaning gas, and the second gas is the additive gas.
Regarding claim 18, the combination of NAKAMURA and AKAE teaches the method according to claim 1. As explained above, the combination teaches wherein the cleaning gas 
Regarding claim 19, NAKAMURA teaches a method of manufacturing a semiconductor device (abstract, claims 1-18, para. 0002-03, 0046). NAKAMURA’s method comprises: processing a substrate in a process container (forming a film on wafer 200 in process chamber 201, para. 0003, 0046-47, 0054-56) by supplying a processing gas from a supply part, which includes a nozzle, to the substrate (supplying a process gas from nozzle 249a to wafer 200 in process chamber 201, para. 0026, 0055-56); and cleaning an interior of the supply part after the substrate is processed (cleaning nozzle 249a, as explained above).
NAKAMURA teaches wherein in the act of cleaning the interior of the supply part, the interior of the supply part is cleaned by performing a cycle multiple times (as explained above). As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, via the nozzle toward an interior of the process container;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, via the nozzle toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach: 
the second gas is supplied “after supply of the first gas is stopped”; 
“wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time”;
“wherein in (a), a flow rate of the second gas supplied into the nozzle is set to zero, and in (b), a flow rate of the first gas supplied into the nozzle is set to zero.”
As explained above, AKAE teaches a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and a second gas (a hydrogen-containing gas such as H2, or an oxygen-containing gas such as O2/NO/N2O), which can be mixed together (see para. 0093, 0110, 0121, fig. 7B-7C; see also fig. 9, para. 0123). AKAE also teaches staggering the supply of the first gas (a fluorine-containing gas) and the supply of a second gas (a hydrogen-containing gas or an oxygen-containing gas) such that second gas is supplied after the supply of the first gas is stopped (see fig. 7C, 9, para. 0120, 0123, claims 6-7). Specifically, AKAE teaches that when supplying the first gas (the supplying of fluorine-containing gas corresponds to “step (a)”), a flow rate of the second gas (hydrogen-containing gas or oxygen-containing gas) is set to zero (see fig. 9); and when supplying the second gas (the supplying of hydrogen-containing gas or oxygen-containing gas corresponds to “step (b)”), a flow rate of the first gas (fluorine-containing gas) is set to zero (see fig. 9). Moreover, AKAE teaches that various changes can be made to its invention (para. 0160).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas—such that the second gas is supplied after the supply of the first gas is stopped; when supplying the first gas, the flow rate of the second gas is set to zero; when supplying the second gas, the flow rate of the first gas is set to zero (as taught by AKAE)—with reasonable expectation of cleaning the nozzle.
In the resulting combination of NAKAMURA and AKAE, because the supply of the first gas and the supply of the second gas are staggered (as explained above) and because it takes time for a given gas to travel through nozzle 249a and related pipes (see NAKAMURA at fig. 1), the 
Regarding claim 20, NAKAMURA teaches a substrate-processing apparatus (fig. 1-3, para. 0018-45). NAKAMURA’s apparatus comprises:
a process container in which a substrate is processed (process chamber 201, as explained above);
a supply part including a nozzle (nozzle 249a) and configured to supply a processing gas into the process container (supplying a process gas to chamber 201 through nozzle 249a, para. 0026, 0055-56).
Because different gases—such as processing gas and cleaning gas—are supplied through a common pipe 232a at different times (see para. 0026, 0030, 0032, 0034, 0056, 0082), it’s reasonably expected that each gas has its own gas source, its own supply valve, and its own supply pipe connected to the common pipe 232a. Thus, the gas sources for F2 gas, ClF3 gas, NF3 gas, and/or HF gas, and the corresponding supply valves and supply pipes connected to the common pipe 232a, can be considered the cleaning gas supply system, which is for supplying F2 gas, ClF3 gas, NF3 gas, and/or HF gas into process chamber 201 (see para. 0030, 0034, 0088-89). Likewise, the gas sources for H2 gas, NO gas, and/or HF gas, and the corresponding supply valves and supply pipes connected to the common pipe 232a, can be considered the additive gas supply system, which is for supplying H2 gas, NO gas, and/or HF gas into process chamber 201 (see para. 0088-89; see also para. 0082, H2/NO/HF gas may be added to F2
The phrase “configured to supply a processing gas into the process container” is interpreted as intended use because it’s directed to how the supply part is used without imposing any structural requirement. NAKAMURA’s supply part is fully capable of performing this function, as explained above.
The phrase “configured to supply a cleaning gas into the process container” is interpreted as intended use because it’s directed to how the cleaning gas supply system is used without imposing any structural requirement. NAKAMURA’s cleaning gas supply system is fully capable of performing this function, as explained above.
The phrase “configured to supply an additive gas that reacts with the cleaning gas into the process container” is interpreted as intended use because it’s directed to how the additive gas supply system is used without imposing any structural requirement. NAKAMURA’s additive gas supply system is fully capable of performing this function, as explained above.
NAKAMURA teaches a controller (controller 121 comprising CPU 121a, fig. 3, para. 0041, 0044) configured to control the cleaning gas supply system and the additive gas supply system (controller 121 controls the apparatus to execute the cleaning operation/recipe, para. 0042, 0078, 0141) such that an interior of the supply part is cleaned by performing a cycle multiple times (as explained above).
As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, via the nozzle toward an interior of the process container in which the substrate has been processed by supplying the processing gas from the supply part to the substrate;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, via the nozzle toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach: 
the second gas is supplied “after supply of the first gas is stopped”; 
“wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time”;
“wherein in (a), a flow rate of the second gas supplied into the nozzle is set to zero, and in (b), a flow rate of the first gas supplied into the nozzle is set to zero.”
As explained above, AKAE teaches a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and a second gas (a hydrogen-containing gas such as H2, or an oxygen-containing gas such as O2/NO/N2O), which can be mixed together (see para. 0093, 0110, 0121, fig. 7B-7C; see also fig. 9, para. 0123). AKAE also teaches staggering the supply of the first gas (a fluorine-containing gas) and the supply of a second gas (a hydrogen-containing gas or an oxygen-containing gas) such that second gas is supplied after the supply of the first gas is stopped (see fig. 7C, 9, para. 0120, 0123, claims 6-7). Specifically, AKAE teaches that when supplying the first gas (the supplying of fluorine-containing gas corresponds to “step (a)”), a flow rate of the second gas (hydrogen-containing gas or oxygen-containing gas) is set to zero (see fig. 9); and when supplying the second gas (the supplying of hydrogen-containing gas or oxygen-containing gas corresponds to “step (b)”), a flow rate of the first gas (fluorine-containing gas) is set to zero (see fig. 9). Moreover, AKAE teaches that various changes can be made to its invention (para. 0160).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas—such that the second gas is supplied after the supply of the first gas is stopped; when supplying the first gas, the flow rate of the second gas is set to zero; when supplying the second gas, the flow rate of the first gas is set to zero (as taught by AKAE)—with reasonable expectation of cleaning the nozzle.
In the resulting combination of NAKAMURA and AKAE, because the supply of the first gas and the supply of the second gas are staggered (as explained above) and because it takes time for a given gas to travel through nozzle 249a and related pipes (see NAKAMURA at fig. 1), the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped. Moreover, because the second gas is supplied after the supply of the first gas is stopped (as explained above), when the second gas is supplied in step (b), the amount of the first gas remaining in the supply part (nozzle 249a) would decrease with a lapse of time.
Regarding claim 21, NAKAMURA teaches a non-transitory computer-readable recording medium (recording medium, claim 20; RAM 121b and memory device 121c, fig. 3, para. 0041-42, 0044; external memory, para. 0045) storing a program (cleaning operation or recipe stored in memory or recording medium, para. 0042, 0044, claim 20) that causes, by a computer (controller 121, which comprises CPU 121a, reads and executes the cleaning operation/recipe, para. 0044), a substrate-processing apparatus (see fig. 1) to perform a process of cleaning an interior of a supply part, which includes a nozzle, by performing a cycle multiple times (as explained above).
As explained above, NAKAMURA teaches the cycle including: 
(a) supplying a first gas, which is a cleaning gas, via the nozzle toward an interior of the process container in which the substrate has been processed by supplying the processing gas from the supply part to the substrate;
(b) supplying a second gas, which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, via the nozzle toward the interior of the process container in a state in which a part of the first gas remains in the supply part; and 
(c) removing gas remaining in the supply part after supply of the second gas is stopped.
As explained above, NAKAMURA does not explicitly teach
the second gas is supplied “after supply of the first gas is stopped”; 
“wherein in (b), an amount of the first gas remaining in the supply part is decreased with a lapse of time”;
“wherein in (a), a flow rate of the second gas supplied into the nozzle is set to zero, and in (b), a flow rate of the first gas supplied into the nozzle is set to zero.”
As explained above, AKAE teaches a first gas (a fluorine-containing gas such as NF3/F2/ClF3/HF) and a second gas (a hydrogen-containing gas such as H2, or an oxygen-containing gas such as O2/NO/N2O), which can be mixed together (see para. 0093, 0110, 0121, fig. 7B-7C; see also fig. 9, para. 0123). AKAE also teaches staggering the supply of the first gas (a fluorine-containing gas) and the supply of a second gas (a hydrogen-containing gas or an oxygen-containing gas) such that second gas is supplied after the supply of the first gas is stopped (see fig. 7C, 9, para. 0120, 0123, claims 6-7). Specifically, AKAE teaches that when supplying the first gas (the supplying of fluorine-containing gas corresponds to “step (a)”), a flow rate of the second gas (hydrogen-containing gas or oxygen-containing gas) is set to zero (see fig. 9); and when supplying the second gas (the supplying of hydrogen-containing gas or oxygen-containing gas corresponds to “step (b)”), a flow rate of the first gas (fluorine-containing gas) is set to zero (see fig. 9). Moreover, AKAE teaches that various changes can be made to its invention (para. 0160).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAKAMURA to stagger the supply of the first gas and the supply of the second gas—such that the second gas is supplied after the supply of the first gas is stopped; when supplying the first gas, the flow rate of the second gas is set to zero; when supplying the second gas, the flow rate of the first gas is set to zero (as taught by AKAE)—with reasonable expectation of cleaning the nozzle.
In the resulting combination of NAKAMURA and AKAE, because the supply of the first gas and the supply of the second gas are staggered (as explained above) and because it takes time for a given gas to travel through nozzle 249a and related pipes (see NAKAMURA at fig. 1), the second gas would be supplied in a state in which a part of the first gas still remains in nozzle 249a after supply of the first gas is stopped. Moreover, because the second gas is supplied after the supply of the first gas is stopped (as explained above), when the second gas is supplied in step (b), the amount of the first gas remaining in the supply part (nozzle 249a) would decrease with a lapse of time.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NAKAMURA and AKAE (as applied to claim 1), in further view of SASAJIMA (US PGPUB 20160244875).
Regarding claim 14, the combination of NAKAMURA and AKAE teaches the method according to claim 1.
The combination does not explicitly teach: wherein in (a), the second gas is supplied from an additional supply part, which includes an additional nozzle and is different from the supply part, toward the interior of the process container, and wherein in (b), the first gas is supplied from the additional supply part toward the interior of the process container in a state in which a part of the second gas remains in the additional supply part after supply of the second gas is stopped.
SASAJIMA teaches supplying a gas to a nozzle in a substrate processing apparatus, just like NAKAMURA, AKAE and the present application. Thus SASAJIMA is analogous. SASAJIMA teaches that an etching gas and an additive gas can be supplied to a plurality of 
(a) supplying a first gas (a first etching gas, such as F2), which is a cleaning gas, from the supply part (nozzle 249a) toward an interior of the process container (process chamber 201), wherein in (a), the second gas (an additive gas, such as NO/HF) is supplied from an additional supply part (nozzle 249b), which includes an additional nozzle and is different from the supply part, toward the interior of the process container (a step of supplying the F2 gas into the process chamber 201 through the nozzle 249a and supplying the NO gas or the HF gas into the process chamber 201 through the nozzle 249b, para. 0193);
(b) supplying a second gas (an additive gas, such as NO/HF), which is an additive gas that reacts with the cleaning gas and the additive gas and is different from the first gas, from the supply part (nozzle 249a) toward the interior of the process container (process chamber 201), wherein in (b), the first gas (a first etching gas, such as F2) is supplied from the additional supply part (nozzle 249b) toward the interior of the process container (a step of supplying the HF gas or the NO gas into the process chamber 201 through the nozzle 249a and supplying the F2 gas into the process chamber 201 through the nozzle 249b, para. 0193).
Because SASAJIMA teaches that the two steps are alternately performed (para. 0193), a person having ordinary skill in the art would understand that step (a) and step (b) are staggered. In other words, in step (b), the second gas (e.g., NO/HF) is supplied from the supply part (nozzle 249a) in a state in which a part of the first gas (e.g., F2) remains in the supply part (nozzle 249a) after supply of the first gas is stopped, and the first gas (e.g., F2) is supplied from the additional supply part (nozzle 249b) in a state in which a part of the second gas (e.g., NO/HF) remains in the additional supply part (nozzle 249b) after supply of the second gas is stopped. SASAJIMA 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NAKAMURA and AKAE to incorporate supplying the second gas from an additional supply part in step (a) and supplying the first gas from the additional supply part in step (b) in a state in which a part of the second gas remains in the additional supply part after supply of the second gas is stopped (as taught by SASAJIMA), with reasonable expectation of etching the nozzles, for several reasons. First, NAKAMURA contemplates that various modifications can be made to its invention (para. 0136, 0154) and NAKAMURA already teaches supplying gases to clean or etch nozzle 249a. Second, according to SASAJIMA, alternately perform the two supplying steps can help uniformly etch the inner surfaces of those two nozzles (para. 0193). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such way of alternately supplying the gases. Third, it’s well known in the art to supply different gases to different nozzles and alternately supply those gases. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Supplying different gases to different nozzles and supplying them alternately, as incorporated, would serve the same function (e.g., uniformly etch those nozzles), yielding predictable results.
Regarding claim 15, the combination of NAKAMURA, AKAE and SASAJIMA teaches the method according to claim 14. The combination teaches wherein the additional supply part (nozzle 249b) is a supply part configured to supply the processing gas when the substrate is 

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
WIPO publication WO2016140166 to KAMEDA (staggering the supply of a first gas and the supply of a second gas such that the second gas is supplied after the supply of the first gas is stopped);
US PGPUB 20150031216 to AKAE (staggering the supply of a first gas and the supply of a second gas such that the second gas is supplied after the supply of the first gas is stopped; performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20100167541 to KATO (performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20130102161 to ASAI (performing a cleaning cycle multiple times, wherein the cleaning cycle includes a step of supplying cleaning gas and a step of exhausting/purging/removing the cleaning gas);
US PGPUB 20130065402 to KAMEDA (processing gas, cleaning gas, and additive gas are supplied to a common pipe/nozzle, and each gas has its own gas source, valves, and pipe connected to the common pipe/nozzle).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714